
	
		II
		112th CONGRESS
		2d Session
		S. 3324
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2012
			Mr. Brown of
			 Massachusetts (for himself and Mr.
			 Burr) introduced the following bill; which was read twice and
			 referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To authorize the Secretary of Veterans Affairs to award
		  grants to nonprofit organizations for the construction of facilities for
		  temporary lodging in connection with the examination, treatment, or care of a
		  veteran under laws administered by the Secretary of Veterans Affairs, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Housing for Families of Ill and
			 Injured Veterans Act of 2012.
		2.Authority for
			 Secretary of Veterans Affairs to award grants for construction of facilities
			 for temporary lodging of veterans receiving health care at Department medical
			 centers
			(a)In
			 generalSubchapter I of
			 chapter 17 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					1709.Grants for
				construction of temporary lodging
						(a)In
				generalThe Secretary may
				award a grant to Fisher House Foundation, Inc. for the construction,
				furnishing, and decorating of a Fisher house for the provision of temporary
				lodging under section 1708(a) of this title.
						(b)Gifts and
				donationsThe Secretary may accept, use, and dispose of gifts or
				donations of services or property for purposes of awarding grants under
				subsection (a) or operating and maintaining a Fisher house for the provision of
				temporary lodging under section 1708(a) of this title.
						(c)Fisher house
				definedIn this section, the term Fisher house has
				the meaning given the term in section 1708 of this title.
						(d)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $4,000,000 for fiscal year 2013 and each
				fiscal year
				thereafter.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 of
			 such title is amended by inserting after the item relating to section 1708 the
			 following new item:
				
					
						1709. Grants for construction
				of temporary
				lodging.
					
					.
			
